DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 47 is objected to because of the following informalities:
in claim 47, line 15, “the device controllers of each” should be “the device controller of each”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 11-13, 15, 18-19, 24-25, and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “wherein each of the plurality of devices is removably received in a respective dock of the plurality of docks to mount each of the plurality of devices to the apparatus” in lines 8-10, which connotes that the plurality of devices are separate and distinct from the apparatus since it is recited that the devices are mounted to the apparatus.  However, Claim 47, lines 1-4 also recite “A measuring apparatus for fitting to an animal body for measuring changes in concentration of a chromophore in the animal body, the measuring apparatus comprising: a plurality of devices” which suggests that the plurality of devices are part of the claimed measuring apparatus.  If the devices are already part of the apparatus, they cannot connect to an apparatus that it is already a part of (i.e., how can the apparatus be mounted to itself?).  This contradiction renders claim 47 indefinite. 

the plurality of devices received in the docks”.  It is not clear how an electrical connector in a single dock can make a connection between the shared bus and the plurality of the device controllers of the plurality of devices.  This confusion renders claim 47 indefinite.
Claims 2-4, 11-13, 15, 18-19, 24-25, and 48 are rejected by virtue of their dependence from claim 47.
Claim 2 recites “the device controllers of at least one or more of the devices” in line 3, but it has not been established up to this point that one device may have a plurality of device controllers.  As such, this recitation either (1) has insufficient antecedent basis for the plurality of device controllers in a single device or (2) is contradicting the recitation of claim 47, lines 6-7 which provide each device has a single device controller and such a contradiction is indefinite.  
Claims 3-4 are rejected by virtue of their dependence from claim 1.
Claim 4 recites “a connector for removably connecting said at least one of the devices to the shared bus” in lines 2-3, but it is not clear if “a connector” is the same as, related to, or different from “an electrical connector” of claim 47, line 12.  Clarification is required.
Claim 13 recites “the distance between each of the at least two light sources and the light detector” in lines 2-3, but it is not clear how there can be a single distance between a first light source and the light detector and between a second light source and the light detector.  It appears 
Claim 18 recites “light from the light source to the animal body” in line 3, but it is not clear if this recitation is the same as, related to, or different from “light towards the animal body” of claim 47, lines 4-5.  If they are the same, “light from the light source to the animal body” in claim 18 should be “the light towards the animal body”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 19 is rejected by virtue of its dependence from claim 18.
Claim 25 recites “the signals” in lines 5-6, but it is not clear if this recitation is referring to “control signals” of claim 47, line 6, “data signals” of claim 47, line 7, or both.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11-13, 15,  18-19, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0275891 (Muehlemann)(previously cited), in view of U.S. Patent Application Publication No. 2009/0105605 (Abreu)(previously cited), and further in view of JP2006-6666 (Kumada).
To the extent that it can be argued that all the features taught by Muehlemann are not provided in a single embodiment, Muehlemann discloses a variety of alternative and additional 
Muehlemann teaches a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) that are attached using a support 102. In the related field of optical detecting, Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.
Muehlemann teaches that the host module 106 may be connected to multiple optical sensors via a single cable which splits to go to each optical sensor (paragraph 0128 of Muehlemann) while Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  Kumada teaches that docking stations 43 have electrical connectors so as to permit multiple sensors 6 to connect to a shared connector 64 (pages 7-9 and FIG. 13 of Kumada).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electrical connector in each docking station and a shared connector in the combination as a means for connecting the devices to the host module 
With respect to claim 47, the combination teaches or suggests a measuring apparatus for fitting to an animal body for measuring changes in concentration of a chromophore in the animal body, the measuring apparatus comprising:
a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann), each device having a light source for emitting light towards the animal body to which the measuring apparatus is fitted in use (the optical sources 202 of Muehlemann), a light detector for detecting light returning from the animal body (the optical detectors 204 of Muehlemann), and a device controller (the LED controller 512 and the microcontroller 514 of Muehlemann) for receiving control signals from a main controller and sending data signals to the main controller;
a plurality of docks each for removably receiving one of the plurality of devices, wherein each of the plurality of devices is removably received in a respective dock of the plurality of docks to mount each of the plurality of devices to the apparatus (the docking connections suggested by Abreu); and,
an electrical connection arrangement provided at least in part by a shared bus (the shared connector of the combination), one or more of the plurality of docks comprising an electrical connector (the electrical connector in each docking station) for making respective connections between the shared bus and the device controllers of the plurality of devices received in the docks to allow the control and data signals to be passed 
With respect to claim 2, the combination teaches or suggests that the shared bus has plural connector ports to which the device controllers of at least one or more of the devices are respectively connected (the shared electrical connector has electrical connections to the electrical connector in each docking station).
With respect to claim 4, the combination teaches or suggests that at least one of the devices has a connector for removably connecting said at least one of the devices to the shared bus (the electrical connectors in the docking connections for connecting to the shared connector of the combination). 
With respect to claim 11, the combination teaches or suggests that the light source of at least one of the plurality of devices is arranged to emit near-infrared light (paragraphs 0092 and 0109 of Muehlemann).
With respect to claim 12, the combination teaches or suggests that the light source of each of the plurality of devices comprises at least two light sources, wherein a first light source is arranged to emit light of a first wavelength and a second light source is arranged to emit light of a second wavelength which is different from the first wavelength (paragraphs 0012, 0065, and 0110 of Muehlemann).
With respect to claim 13, Muehlemann teaches that processing may involve comparing (or otherwise using) detected quantities representing an optical signal from a single optical source that is detected by multiple optical detectors located at different distances from the optical source. Because the depths to which the detected optical signals travel within the subject may depend on the distance between the optical source and the optical detector, using multiple optical 
In view of the above, the features “wherein a distance between the at least two light sources is no more than 15% of the distance between each of the at least two light sources and the light detector” would have been obvious. 
With respect to claim 15, the combination teaches or suggests that each of the plurality of devices comprising: a current-to-digital converter for the light detector, the current-to-digital converter having a transimpedance amplifier (the transimpedance amplifier 516 of Muehlemann) and an analogue-to-digital converter (the ADC 518 of Muehlemann), wherein: the transimpedance amplifier is arranged to produce a voltage output; and the analogue-to-digital converter is arranged to read the voltage output by the amplifier (paragraph 0125 of Muehlemann).
With respect to claim 18, the combination teaches or suggests that each of the plurality of devices comprising a plurality of light guides (the optically transparent cover 1508 of Muehlemann), wherein: a first light guide is arranged to guide light from the light source to the animal body (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann); and a second light guide is arranged to guide the light returning from said animal 
With respect to claim 19, the combination teaches or suggests that at least one of: the first light guide is cylindrical and arranged around the light source; and the second light guide is cylindrical and arranged around the light detector (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann). 
With respect to claim 48, the combination teaches or suggests a cap to be worn on a head of the animal body (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) in which changes in the concentration of the chromophore are to be measured by the measuring apparatus, the plurality of docks being arranged on the cap (the docking connections suggested by Abreu), whereby the plurality of devices can be received in the docks to mount the devices to the cap of the measuring apparatus.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Kumada, and further in view of U.S. Patent Application Publication No. 2012/0089369 (Abuzeni)(previously cited).
The combination teaches or suggest a shared electrical connector (connector 64 of Kumada).  Abuzeni teaches that a shared USB connector is a suitable connector (paragraph 0024, 0032, 0034, and 0038 of Abuzeni).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shared USB connector of Abuzeni as the shared connector of the combination since it is a simple substitution of one known element for another to obtain predictable results.
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Kumada, and further in view of U.S. Patent Application Publication No. 2017/0172447 (Mitra)(previously cited).
Muehlemann teaches that the optical system may be used in combination with electroencephalography (EEG)(paragraph 0080 of Muehlemann).  Mitra teaches that EEG electrodes may be mounted on the same device as the optical components of optical sensors (abstract and paragraphs 0014-0016 and 0040-0046 of Mitra; FIGS. 1-5 of Mitra).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the EEG electrodes on the same devices as the optical components, as suggested by Mitra, since (1) Muehlemann teaches the use of EEG measurements and Mitra teaches a suitable location for such EEG measurements and/or (1) it provides a more compact device.
With respect to claim 24, the combination teaches or suggests at least one of the devices comprising an electrode arranged to measure electrical signals produced in the animal body to non-invasively monitor electrical activity in the animal body (the EEG electrodes of the combination).

25 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Kumada, and further in view of U.S. Patent Application Publication No. 2005/0020927 (Blondeau)(previously cited).
Muehlemann teaches a main controller for sending signals to and receiving signals from the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); and a connection arranged between the main controller and at least one of the devices (the cabled or wireless connector 114 of Muehlemann; the cabled connector 604 of Muehlemann), the connection being arranged to relay signals between the main controller and the devices, the signals including at least one of light source intensity instructions, clock signals and data signals and the main controller being arranged to initiate communication with the devices (The host module 106 and central unit 108 performs various functions, including controlling operation of the sensor 104 and processing the collected data; paragraph 0067 of Muehlemann).  Blondeau teaches that a system clock in the main/host/central unit assures adequate clocking of operation of the main/host/central unit and its peripheral components (paragraph 0030 of Blondeau). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main controller arranged to generate a system clock since it assures adequate clocking of operation of the main/host/central unit and its devices.

Claims 2-4, 11-13, 15, 18-19, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of U.S. Patent No. 4,967,038 (Gevins), and further in view of Abuzeni.

Muehlemann teaches a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) that are attached using a support 102. In the related field of optical detecting, Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.
Muehlemann teaches that the host module 106 may be connected to multiple optical sensors via a single cable which splits to go to each optical sensor (paragraph 0128 of Muehlemann) while Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  Gevins teaches that docking stations have electrical connectors 31 so as to permit multiple sensors 12a to connect via an embedded wiring system to a shared connector 41 (FIGS. 4 and 5A of Gevins).  It would have been obvious to one of ordinary skill in the art before 
Abuzeni teaches that a shared USB connector is a suitable connector (paragraph 0024, 0032, 0034, and 0038 of Abuzeni) for connecting a wiring arrangement to a host module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shared USB connector of Abuzeni as the shared connector to the host module since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 47, the combination teaches or suggests a measuring apparatus for fitting to an animal body for measuring changes in concentration of a chromophore in the animal body, the measuring apparatus comprising:
a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann), each device having a light source for emitting light towards the animal body to which the measuring apparatus is fitted in use (the optical sources 202 of Muehlemann), a light detector for detecting light returning from the animal body (the optical detectors 204 of Muehlemann), and a device controller (the LED controller 512 and the microcontroller 514 of Muehlemann) for receiving control signals from a main controller and sending data signals to the main controller;

an electrical connection arrangement provided at least in part by a shared bus (the shared connector of the combination), one or more of the plurality of docks comprising an electrical connector (the electrical connector in each docking station) for making respective connections between the shared bus and the device controllers of the plurality of devices received in the docks to allow the control and data signals to be passed between the device controllers of each of the devices and the main controller via the shared bus.
With respect to claim 2, the combination teaches or suggests that the shared bus has plural connector ports to which the device controllers of at least one or more of the devices are respectively connected (the shared electrical connector has electrical connections to the electrical connector in each docking station).
With respect to claim 3, the combination teaches or suggests that the shared bus is a shared serial communication bus (the USB connection of the combination).
With respect to claim 4, the combination teaches or suggests that at least one of the devices has a connector for removably connecting said at least one of the devices to the shared bus (the electrical connectors in the docking connections for connecting to the shared connector of the combination). 

With respect to claim 12, the combination teaches or suggests that the light source of each of the plurality of devices comprises at least two light sources, wherein a first light source is arranged to emit light of a first wavelength and a second light source is arranged to emit light of a second wavelength which is different from the first wavelength (paragraphs 0012, 0065, and 0110 of Muehlemann).
With respect to claim 13, Muehlemann teaches that processing may involve comparing (or otherwise using) detected quantities representing an optical signal from a single optical source that is detected by multiple optical detectors located at different distances from the optical source. Because the depths to which the detected optical signals travel within the subject may depend on the distance between the optical source and the optical detector, using multiple optical detectors located at different distances from the optical source may provide information about different depths within the subject, and thus allow for comparison of such information (paragraph 0095 of Muehlemann).   Muehlemann further teaches that optical detectors 8, 9, and 15 are located at increasing distances L1, L2, and L3, respectively, from the optical source 5, and may be considered as first nearest neighbor to optical source 5, second nearest neighbor to optical source 5, and third nearest neighbor to optical source 5, respectively. Higher order nearest neighbors (e.g., fourth nearest neighbor, fifth nearest neighbor, etc.) may also detect optical signals in some embodiments, depending on factors such as the strength of the optical signals produced by the optical sources, the distances between the optical sources and optical detectors, and the material into which the optical signals are being sent (e.g., tissue) (paragraph 0107 of 

With respect to claim 15, the combination teaches or suggests that each of the plurality of devices comprising: a current-to-digital converter for the light detector, the current-to-digital converter having a transimpedance amplifier (the transimpedance amplifier 516 of Muehlemann) and an analogue-to-digital converter (the ADC 518 of Muehlemann), wherein: the transimpedance amplifier is arranged to produce a voltage output; and the analogue-to-digital converter is arranged to read the voltage output by the amplifier (paragraph 0125 of Muehlemann).
With respect to claim 18, the combination teaches or suggests that each of the plurality of devices comprising a plurality of light guides (the optically transparent cover 1508 of Muehlemann), wherein: a first light guide is arranged to guide light from the light source to the animal body (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann); and a second light guide is arranged to guide the light returning from said animal body to the light detector (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann).
With respect to claim 19, the combination teaches or suggests that at least one of: the first light guide is cylindrical and arranged around the light source; and the second light guide is cylindrical and arranged around the light detector (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann). 
With respect to claim 48, the combination teaches or suggests a cap to be worn on a head of the animal body (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Gevins, and further in view of Abuzeni, and further in view of Mitra.
Muehlemann teaches that the optical system may be used in combination with electroencephalography (EEG)(paragraph 0080 of Muehlemann).  Mitra teaches that EEG electrodes may be mounted on the same device as the optical components of optical sensors (abstract and paragraphs 0014-0016 and 0040-0046 of Mitra; FIGS. 1-5 of Mitra).2  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the EEG electrodes on the same devices as the optical components, as suggested by Mitra, since (1) Muehlemann teaches the use of EEG measurements and Mitra teaches a suitable location for such EEG measurements and/or (1) it provides a more compact device.
With respect to claim 24, the combination teaches or suggests at least one of the devices comprising an electrode arranged to measure electrical signals produced in the animal body to non-invasively monitor electrical activity in the animal body (the EEG electrodes of the combination).

25 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Gevins, and further in view of Abuzeni, and further in view of Blondeau.
Muehlemann teaches a main controller for sending signals to and receiving signals from the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); and a connection arranged between the main controller and at least one of the devices (the cabled or wireless connector 114 of Muehlemann; the cabled connector 604 of Muehlemann), the connection being arranged to relay signals between the main controller and the devices, the signals including at least one of light source intensity instructions, clock signals and data signals and the main controller being arranged to initiate communication with the devices (The host module 106 and central unit 108 performs various functions, including controlling operation of the sensor 104 and processing the collected data; paragraph 0067 of Muehlemann).  Blondeau teaches that a system clock in the main/host/central unit assures adequate clocking of operation of the main/host/central unit and its peripheral components (paragraph 0030 of Blondeau). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main controller arranged to generate a system clock since it assures adequate clocking of operation of the main/host/central unit and its devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

With respect to claim 47, claim 58 of the reference application has all the features of these claims except it does not include a device controller and/or a connection arrangement.  Muehlemann discloses these features.  It would have been obvious to include the device controller and connection arrangement of Muehlemann since it permits the operation of the devices and connection to the master controller unit as required by claim 46 of the reference application.  Further, claim 58 recites that at least one of the devices has a connector which suggests that more than one (a plurality) having a connector would have been obvious.
With respect to claim 11, Muehlemann teaches that the light source is arranged to emit near-infrared light (paragraphs 0092, 0109 of Muehlemann; paragraphs 0012, 0065, and 0110 of Muehlemann).  It would have been obvious to use the NIR light of Muehlemann since it permits the determination of chromophores.
With respect to claim 12, Muehlemann teaches that each of the plurality of devices comprises at least two light sources wherein a first light source is arranged to emit light of a first wavelength and a second light source is arranged to emit light of a second wavelength which is different from the first wavelength (paragraphs 0012, 0065, and 0110 of Muehlemann).  It would have been obvious to include two different light sources with two different wavelengths so that multiple chromophores may be determined.
With respect to claim 13, Muehlemann teaches that processing may involve comparing (or otherwise using) detected quantities representing an optical signal from a single optical source that is detected by multiple optical detectors located at different distances from the optical 
In view of the above, the features “wherein the distance between the at least two light sources is no more than 15% of the distance between each of the at least two light sources and the light detector” would have been obvious. 
With respect to claim 15, Muehlemann teaches that each of the plurality of devices comprising: a current-to-digital converter for the light detector, the current-to-digital converter having a transimpedance amplifier (the transimpedance amplifier 516 of Muehlemann) and an analogue-to-digital converter (the ADC 518 of Muehlemann), wherein: the transimpedance amplifier is arranged to produce a voltage output; and, the analogue-to-digital converter is arranged to read the voltage output by the amplifier (paragraph 0125 of Muehlemann).  It would have been obvious to include these arrangements so that the light detector readings may be converted to usable data.
With respect to claims 18-19, Muehlemann teaches that each of the plurality of devices comprising a plurality of light guides (the optically transparent cover 1508 of Muehlemann), 
With respect to claim 48, claim 58 requires a headgear.  Muehlemann teaches a form of headgear (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann).  It would have been obvious to use the cap of Muehlemann as the headgear of claim 58 since headgear is required and Muehlemann teaches such headgear.

Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of copending Application No. 17/385247 (reference application) in view of Muehlemann, and further in view of U.S. Patent Application Publication No. 2012/0089369 (Abuzeni).
The combination teaches or suggest a shared bus.  Abuzeni teaches that a shared USB connector is a suitable shared bus (paragraph 0024, 0032, 0034, and 0038 of Abuzeni).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shared USB connector of Abuzeni as the shared bus of the combination since it is a simple substitution of one known element for another to obtain predictable results.


Muehlemann teaches that an optical system may be used in combination with electroencephalography (EEG)(paragraph 0080 of Muehlemann).  Mitra teaches that EEG electrodes may be mounted on the same devices as the optical components of optical sensors (abstract and paragraphs 0014-0016 and 0040-0046 of Mitra; FIGS. 1-5 of Mitra).3  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the EEG electrodes on the same devices as the optical components, as suggested by Mitra since it provide EEG measurements in a compact device.
With respect to claim 24, the combination teaches or suggests at least one device comprising an electrode arranged to measure electrical signals produced in a medium to non- invasively monitor electrical activity in the medium (the EEG electrodes of the combination).

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of copending Application No. 17/385247 (reference application) in view of Muehlemann, and further in view of Blondeau.
Muehlemann teaches a main controller for sending signals to and receiving signals from the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); and a connection arranged between the main controller and at least one of the devices (the cabled or wireless connector 114 of Muehlemann; the cabled connector 604 of Muehlemann), the connection being arranged to relay signals between the main controller and 

Response to Arguments
The Applicant’s arguments filed 12/17/2021 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 12/17/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 12/17/2021.
With respect to “wherein each of the plurality of devices is removably received in a respective dock of the plurality of docks to mount each of the plurality of devices to the apparatus” of claim 47, lines 8-10, the indefiniteness issue remains with respect to the 
With respect to “the distance between each of the at least two light sources and the light detector” of claim 13, lines 2-3, the indefiniteness issue remains as to how there can be a single distance between a first light source and the light detector and between a second light source and the light detector.  The Examiner cannot find a reason to withdraw the rejection.
Prior art and double patenting rejections
The Applicant’s arguments with respect to the prior art and double patenting rejections are render moot in view of the new grounds of rejections that were necessitated by the claim amendments filed on 12/17/202.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 FIG. 1 and paragraphs 0029-0033 of U.S. Patent Application Publication No. 2017/0281014 teach this as well.
        2 FIG. 1 and paragraphs 0029-0033 of U.S. Patent Application Publication No. 2017/0281014 teach this as well.
        3 FIG. 1 and paragraphs 0029-0033 of U.S. Patent Application Publication No. 2017/0281014 teach this as well.